DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent).
Regarding claim 1, Son discloses a negative electrode (112 in Fig. 1 for example) comprising a current collector and a negative electrode active material layer disposed on the current collector ([0048]). Son discloses the negative electrode active material layer includes a negative electrode active material, carbon black, and a binder ([0048], [0058], [0059], [0094]). Son discloses the negative electrode active material includes silicon particles ([0055], [0094]). 
However, Son does not disclose that the binder includes a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit and wherein the binder is included in the negative electrode active material layer in an amount of 18 wt % to 22 wt%. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the binder taught by Kinpara within the electrode active material layer of Son in order to prevent the capacity of the negative electrode active material layer from decreasing.
Kinpara further teaches the binder is preferably greater than or equal to 0.5% by mass and less than or equal to 30% by mass relative to the total mass of the negative electrode active material, the conductive assistant, and the binder ([0029], [0103]). Kinpara further teaches that if the amount of the binder is excessively large, the proportion of the active material relatively decreases to thereby make it difficult to obtain high capacity in charge/discharge of the cell, and if the amount of the binder is excessively small, the binding force is insufficient, and the cycle life characteristic are thus reduced. ([0103]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided the layer with a binder content within the claimed range in order to gain higher capacity and binding force so that the cycle life characteristics of a battery are improved.

Regarding claim 2, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose wherein the poly(vinylalcohol) unit comprises a unit of Formula 1 below:  20





    PNG
    media_image1.png
    141
    251
    media_image1.png
    Greyscale
[Formula 1]


    PNG
    media_image2.png
    180
    152
    media_image2.png
    Greyscale
 [Formula 2]
wherein in Formula 2, R is each independently at least 5one metal selected from the group consisting of Na, Li, and K.
Kinpara further teaches that the copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (a vinyl acetate/methyl acrylate copolymer, Chemical Formula 1 as shown below) is perfectly saponified with potassium hydroxide ([0051]).


    PNG
    media_image3.png
    218
    336
    media_image3.png
    Greyscale

One of ordinary skill in the art would before the effective filing date of the claimed invention would have recognized that by the nature of preparing the poly(vinylalcohol), it would have repeating units as drawn in Claim 2 if it was fully saponified. One of ordinary skill in the art would recognize Kinpara’s teaching of the copolymer being “perfectly” saponified mean that the copolymer was fully saponified.


Regarding claim 3, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose the copolymer comprises the poly(vinylalcohol) unit and the ionized and substituted acrylate unit at a weight ratio of 6:4 to 8:2.
Kinpara further teaches a molar ratio of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit is preferably 95/5 to 5/95 ([0054]). Kinpara teaches deviating from the range of 95/5-5/95 is not preferable in some cases because a polymer obtained after saponification may be deficient in retentivity required of a binder ([0054]). 
While Kinpara teaches a molar instead of a weight ratio, the relationship of molar ratios and weight ratios depend on the molecular weight of the copolymer’s units. If the molar ratio of Kinpara was multiplied by the molecular weights of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the claimed range would overlap or lie inside the ranges disclosed by Kinpara. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 4, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not explicitly disclose the ionized and substituted acrylate is at least one selected from the group consisting of sodium acrylate and lithium acrylate.
Kinpara further teaches using sodium hydroxide for the saponification reaction for making a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit ([0070]) which one of ordinary skill in the art would recognize would result in a sodium acrylate.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the modification of Son by the teachings of Takahashi disclose the ionized and substituted acrylate is sodium acrylate.

Regarding claim 5, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose a weight average molecular weight of the copolymer is 100,000 to 500,000.

While Kinpara does not explicitly disclose a weight average molecular weight of the copolymer is 100,000 to 500,000, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided the layer with a binder that comprises a weight average molecular weight of the copolymer within the claimed range to improving the binding force of the binder. 

Regarding claim 6, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit, however does not disclose wherein in the binder, a molar fraction of the ionized and substituted acrylate among units except for the poly(vinylalcohol) unit is 98 mol% to 100 mol%.
Kinpara further teaches a molar ratio of the poly(vinylalcohol) unit and the ionized and substituted acrylate unit is preferably 95/5 to 5/95 ([0054]). Kinpara teaches deviating from the 
Kinpara further teaches the content of the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit in the binder is preferably equal to or greater than 20% by mass and equal to or less than 100% by mass ([0083]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been able to recognize that is the copolymer makes up 100% of the binder, then a molar fraction of the ionized and substituted acrylate among units except for the poly(vinylalcohol) unit would be 100 mol%.
Kinpara further teaches the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit allows a current collector and a negative electrode active material to bind tightly to each other and allows active materials to bind tightly to each other to have binding persistence high enough to prevent the separation of the negative electrode mixture from the current collector or the elimination of the negative electrode active material both arising from a change in volume of the negative electrode active material due to repeated charges and discharges, thereby preventing the capacity of the negative electrode active material from decreasing ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kinpara within the negative electrode active material layer of modified Son and provided a binder with 100% content of the copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit in order to gain higher capacity and binding force so that the cycle life characteristics of a battery are improved

Regarding claim 10, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer including carbon black.
Son further discloses a negative electrode active material layer including 10 wt % of carbon black ([0094]), therefore, modified Son discloses carbon black is included in the negative electrode active material layer in an amount of 7 wt% to 13 wt%.

Regarding claim 12, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses the negative electrode active material layer includes a negative electrode active material including silicon particles, carbon black, and a binder.
Son further discloses a secondary battery (rechargeable lithium battery 100 in Fig. 1 for example) comprising the negative electrode (112 in Fig. 1 for example) of claim 1, a positive electrode (114 in Fig. 1 for example), a separator (113 in Fig. 1 for example) disposed between the negative electrode and the positive electrode, and an electrolyte ([0047]). 
Therefore, modified Son discloses a secondary battery comprising the negative electrode of claim 1, a positive electrode, a separator interposed between the positive electrode and the negative electrode, and an electrolyte.

Regarding claim 13, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder includes a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (Takahashi’s vinyl acetate/methyl acrylate copolymer, chemical formula 1, [0040] – [0044]). 

Therefore, modified Son discloses the copolymer comprises 2 mol% or less of an acrylate that is not ionized and substituted.

Regarding claim 14, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a binder includes a copolymer comprising a poly(vinylalcohol) unit and an ionized and substituted acrylate unit (Takahashi’s vinyl acetate/methyl acrylate copolymer, chemical formula 1, [0040] – [0044]). 
Therefore modified Son discloses the copolymer does not contain an acrylate that is not ionized and substituted.

Regarding claim 17, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer including carbon black.
Son further discloses a negative electrode active material layer including 10 wt % of carbon black ([0094]), therefore, modified Son discloses carbon black is included in the negative electrode active material layer in an amount of 8 wt% to 12 wt%.

Regarding claim 18, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer including carbon black.
.


Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, and further in view of Ishiwatari et al (WO 2018097213 A1 using US 2019/0312257 A1 as an English equivalent).
Regarding claim 7, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles.
Son further discloses the silicon particles within the negative electrode active material comprise silicon oxide ([0094]). However, modified Son does not disclose an average particle diameter, D50, of the silicon particles is 4 μm to 10 μm.
Ishiwatari teaches a negative electrode material for nonaqueous secondary batteries wherein the negative electrode material includes silicon oxide particles ([0017]). Ishiwatari teaches the D50 of the silicon oxide particles is preferably 0.01 μm to 20 μm ([0022], [0047]). Ishiwatari teaches that when the D50 of the silicon oxide particles are in this range and when the silicon oxide particles are incorporated into an electrode, a breakage of the conductive paths within the electrode caused by volume changes during charging and discharging is suppressed, and as a result the cycle characteristics can be improved ([0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ishiwatari within the negative electrode active material layer of modified Son and provided the layer with an average particle diameter, D50, of the silicon particles within the claimed range with the expectation that cycle characteristics could be improved.

Regarding claim 15, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles.
Son further discloses the silicon particles within the negative electrode active material comprise silicon oxide ([0094]).  However, modified Son does not disclose an average particle diameter, D50, of the silicon particles is 4.5 μm to 8 μm.
Ishiwatari teaches a negative electrode material for nonaqueous secondary batteries wherein the negative electrode material includes silicon oxide particles ([0017]). Ishiwatari teaches the D50 of the silicon oxide particles is preferably 0.01 μm to 20 μm ([0022], [0047]). Ishiwatari teaches that when the D50 of the silicon oxide particles are in this range and when the silicon oxide particles are incorporated into an electrode, a breakage of the conductive paths within the 
While Ishiwatari does not explicitly teach an average particle diameter, D50, of the silicon particles is 4.5 μm to 8 μm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles.
Son further discloses the silicon particles within the negative electrode active material comprise silicon oxide ([0094]). However, modified Son does not disclose an average particle diameter, D50, of the silicon particles is 5 μm to 7 μm.
Ishiwatari teaches a negative electrode material for nonaqueous secondary batteries wherein the negative electrode material includes silicon oxide particles ([0017]). Ishiwatari teaches the D50 of the silicon oxide particles is preferably 0.01 μm to 20 μm ([0022], [0047]). Ishiwatari teaches that when the D50 of the silicon oxide particles are in this range and when the silicon oxide particles are incorporated into an electrode, a breakage of the conductive paths within the electrode caused by volume changes during charging and discharging is suppressed, and as a result the cycle characteristics can be improved ([0047]).
While Ishiwatari does not explicitly teach an average particle diameter, D50, of the silicon particles is 5 μm to 7 μm, in the case where the claimed ranges "overlap or lie inside ranges .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, further in view of Sano et al (US 2008/0286653 A1). 
Regarding claim 8, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising carbon black, however, modified Son does not disclose a specific surface area of the carbon black is 70                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    /g or less.
Sano teaches a negative electrode active including carbon black as a conductive agent (Abstract, [0062]). Sano further teaches the specific surface area of carbon blacks used as the conductive agent is preferably 50                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    /g or more, because the conductivity of the active material particle surface can be improved sufficiently ([0077]).
While Sano does not disclose the ending range of the specific surface area, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Sano within the negative electrode of modified Son and provided carbon black with a specific surface area within the claimed range to the negative .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, further in view of Kyrlidis et al (US 2012/0214000 A1). 
Regarding claim 9, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer includes carbon black, however fails to disclose wherein when the carbon black is heat treated at 600 °C to 700 °C for 90-180 minutes, the weight loss rate of the carbon black is 0.05 % to 0.25 %.
Kyrlidis teaches that carbon blacks can be post-processed, such as heat-treated, to remove impurities ([0106]). Kyrlidis teaches that the temperature of the heat treatment of carbon blacks can be below 1100 °C in order to for the carbon black to not graphitize ([0106]). 
Why Kyrlidis does not explicitly teach  to heat treat carbon black at 600 °C to 700 °C, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to have utilized the teaching of Kyrlidis within modified Son and heat treated the carbon black to be used in the negative electrode active material layer to a temperature within the claimed range in order to not have the carbon black undergo graphitization.

Therefore, the amount of time the carbon black is heat treated and the weight loss of the carbon black at the end of the heat treatment is up to one of ordinary skill to device based on the amount of impurities that is desired to be removed from the carbon black used within the negative electrode active material. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, further in view of Ishiwatari et al (WO 2018097213 A1 using US 2019/0312257 A1 as an English equivalent) and further in view of Nakanishi (US 2011/0287317 A1).
Regarding claim 11, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles.

Son further discloses the negative electrode active material further comprises carbon material that may reversibly intercalate/deintercalate lithium ions, such as shapeless graphite, sheet-type graphite, flake-type graphite, spherical-shaped graphite or fiber-shaped natural graphite, artificial graphite, and mixtures thereof ([0050], [0051]). Therefore, Son discloses the negative electrode active material further comprises graphite.
However, modified Son does not disclose the silicon particles have a D10 of 0.2 μm or greater and a D90 of 20 μm or less.
Ishiwatari teaches a negative electrode material for nonaqueous secondary batteries wherein the negative electrode material includes silicon oxide particles ([0017]). Ishiwatari teaches the D10 of the silicon oxide particles is preferably 0.001 μm to 6 μm ([0049]). Ishiwatari teaches that when the D10 of the silicon oxide particles is in this range, a good conductive path can be formed therefore favorable cycle characteristics can be attained ([0049]). 
While Ishiwatari does not explicitly teach the silicon particles have a D10 of 0.2 μm or greater, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ishiwatari within the negative electrode active material layer of modified Son and provided the layer with silicon particles having a D10 within the claimed range with the expectation that favorable cycle characteristics could be attained.

While Ishiwatari does not explicitly teach the silicon particles a D90 of 20 μm or less, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ishiwatari within the negative electrode active material layer of modified Son and provided the layer with silicon particles having a D90 within the claimed range with the expectation that favorable cycle characteristics could be attained.
However, neither modified Son nor Ishiwatari discloses wherein the negative electrode further comprises an additive.
The original instant specification of the applicant’s states “The additive may be at least one of a pore former, a dispersant, a leveling agent, a dopant, and the like” ([0066]).
Nakanishi teaches a negative electrode active material composed of silicon particles ([0027]). Nakanishi further discloses that when the silicon is doped with one or more dopant selected from boron, aluminum, phosphorus, titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, zinc, arsenic, tin, tantalum, and tungsten, the bulk conductivity of the negative electrode active material can be more improved, and the negative electrode active material that enables the secondary battery superior in the cycle performance can be obtained ([0033]).
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0070737 A1) in view of Kinpara et al (WO 2014207967 A1 using US 2016/0156024 A1 as an English equivalent) as applied to claim 1, and further in view of Nakanishi et al (US 2015/0380726 A1).
Regarding claim 19, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles and a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit. However Son does not disclose a weight ratio of the silicon particles and the binder is 1:0.228 to 1:0.343.
Nakanishi teaches a mass ratio of the silicon-containing particles in the negative-electrode material of the present invention to the entire negative-electrode material may be 3 to 97 mass % ([0080]). Nakanishi further teaches a mass ratio of a binder in the negative-electrode material to the entire negative-electrode material may be 1 to 20 mass % ([0080]). Nakanishi teaches that when the mass ratio of the binder is in this range, the negative electrode can lower the risk of the separation of the negative-electrode active material ([0080]). 
                
                    
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            S
                            i
                            l
                            i
                            c
                            o
                            n
                             
                            P
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            B
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            .
                            8
                        
                        
                            .
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            0.25
                        
                    
                
            

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 20, modified Son discloses all of the limitations of claim 1 as set forth above. Modified Son discloses a negative electrode active material layer comprising a negative electrode active material including silicon particles and a binder including a copolymer containing a poly(vinylalcohol) unit and an ionized and substituted acrylate unit. However Son does not disclose a weight ratio of the silicon particles and the binder is 1:0.242 to 1:0.329.
Nakanishi teaches a mass ratio of the silicon-containing particles in the negative-electrode material of the present invention to the entire negative-electrode material may be 3 to 97 mass % ([0080]). Nakanishi further teaches a mass ratio of a binder in the negative-electrode material to the entire negative-electrode material may be 1 to 20 mass % ([0080]). Nakanishi teaches that 
                
                    
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            S
                            i
                            l
                            i
                            c
                            o
                            n
                             
                            P
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            A
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            B
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            .
                            8
                        
                        
                            .
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            0.25
                        
                    
                
            
Nakanishi teaches that a binder can lower the risk of separation of the negative active material, therefore, one of ordinary skill in the art would be able taught to optimize the amount of silicon particles and binder in order to arrive at a weight ratio that would be within the claimed range of 1:0.242 to 1:0.329. This optimization is something that can be found through routine experimentation, such as using the ranges provided by Nakanishi in order to provide a silicon particles to binder ratio of 1:0.25, which is within the claimed range, in order to lower the risk of the separation of the negative electrode active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727